                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

DAREEN TEO, et al.,                                )
                                                   )
                       Plaintiffs,                 )
                                                   )
v.                                                 )   Case No. 20-3005-CV-S-MDH
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                       Defendant.                  )

                                              ORDER

       Before the Court is Defendant United States of America’s Motion to Dismiss Plaintiffs’

Complaint pursuant to Fed. R. Civ. Pro. 12(b)(1) (Doc. 14) and Plaintiffs’ Motion for leave to file

affidavit of merit out of time. (Doc. 23). Defendant argues that Plaintiffs’ Complaint must be

dismissed because of Plaintiffs’ failure to timely file a health care affidavit of merit as required by

Mo. Rev. Stat. § 538.225.

       On April 19, 2021, pursuant to Fed. R. Civ. P. 12(b)(1), Defendant United States of

America filed its Motion to Dismiss (Doc. 14) seeking dismissal of claims asserted by Plaintiffs

Dareen and Saipan Teo under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346, 2671-

2680, because Plaintiffs failed to file the health care affidavit of merit required by Mo. Rev. Stat.

§ 538.225 within the clear and firm time limit established by the statute. See Mo. Rev. Stat. §

538.225.5.

       On May 7, 2021, and again on June 2, 2021, Plaintiffs filed motions for extension of time

to respond to the United States’ Motion to Dismiss. (Docs. 16, 19). The Court granted both

extension motions. (Docs. 17, 20). Finally, on July 2, 2021, Plaintiffs filed their Suggestions in

Opposition to the United States’ pending dispositive motion, including their long out-of-time §

538.225 Affidavit. (Docs. 22, 23).

                                                  1

         Case 6:20-cv-03005-MDH Document 28 Filed 07/27/21 Page 1 of 3
       Plaintiffs were required to file an affidavit of merit in accordance with Mo. Rev. Stat. §

538.225 more than a year ago. Specifically, such affidavit should have been filed by April 1, 2020,

or, with a timely filed extension, no later than June 30, 2020. Because Plaintiffs failed to do either,

the substantive law of Missouri mandates that Plaintiffs’ Complaint be dismissed. Missouri law is

clear and unambiguous − “in any action against a health care provider for personal injury” a

plaintiff must file an affidavit “no later than ninety days after the filing of the petition.” Mo. Rev.

Stat. § 538.225.1, 5 (emphasis added). The sanction for noncompliance is also clear – “the court

shall, upon motion of any party, dismiss the action.” Mo. Rev. Stat. § 538.225.6 (emphasis added).

“When a statute mandates that something be done by providing that it ‘shall’ occur and also

provides what results ‘shall’ follow a failure to comply with the statute, it is clear that it is

mandatory and must be obeyed.” SSM Health Care St. Louis v. Schneider, 229 S.W.3d 279, 281

(Mo. Ct. App. 2007).

       Because Plaintiffs failed to file the statutorily required health care affidavit certifying the

merits of their case within the time period mandated by Mo. Rev. Stat. § 538.225.5, this Court is

statutorily obligated to dismiss Plaintiffs’ Complaint. See J.K.M. v. Dempsey, 317 S.W.3d 621,

628 (Mo. Ct. App. 2010) (Where the plaintiff filed his affidavit over a year after his petition was

filed, well beyond the absolute 180–day limit imposed by § 538.225, the trial court was required

to dismiss the plaintiff's petition and committed no error in doing so.); see also Hardy v. United

States, No. 2:20-CV-04013-BCW, 2021 WL 316254, at *1 (W.D. Mo. Jan. 12, 2021) (same).

       Based on the foregoing reasons, the Motion to Dismiss (Doc. 14) is GRANTED and the

Motion for leave to file affidavit out of time (Doc. 23) is DENIED. Therefore, the above-captioned

case is DISMISSED without prejudice.




                                                  2

         Case 6:20-cv-03005-MDH Document 28 Filed 07/27/21 Page 2 of 3
IT IS SO ORDERED.

Dated: July 27, 2021                             /s/ Douglas Harpool______
                                                DOUGLAS HARPOOL
                                                United States District Judge




                                       3

         Case 6:20-cv-03005-MDH Document 28 Filed 07/27/21 Page 3 of 3
